Boydbn, J.,
(dissentiente.) I feel compelled to enter my dissent from the opinion of the Court delivered in 'this case, as I regard it as law, (and I think it is the general opinion of the profession,) that so long as the title to the land continues in the fraudulent grantee, it is, so far as the creditors of the fraudulent grantor are concerned, to all intents and purposes, to be regarded as his land ; and when a creditor, attempted to be defrauded, obtains a judgment against the fraudulent grantor and places his execution in the hands of the sheriff or marshal of the proper county or district, the land thus fraud-, ulently granted is as much bound by the teste of said execution as if no such fraudulent conveyance had ever been made ; and that all persons claiming through or under the fraudulent grantee, subsequent to the test of such execution, are as much bound by the judgment and execution as they would be, if the conveyance was directly from the fraudulent grantor himself. If this were not so, then it would be in vain ever to attempt to defeat the conveyance of a fraudulent grantor ; as all the fraudulent grantee would have to do, to defeat the honest cred*74itor and to consummate his iniquity, would he to find out some one who, in point of fact, was ignorant of the fraud, and sell and convey to him.
I cannot so regard the law, as it would render the statute of frauds almost nugatory. I will not attempt to elaborate the matter, but it may not be improper to remark, that when this case was argued at the last term, Justice Dick, who was then ■on the bench, fully concurred with me.
Per Curiam. Judgment for defendant.